              Case 2:20-cv-00163-JDW Document 11 Filed 02/24/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


    JACOVETTI LAW P.C., et al.
                                                                CIVIL ACTION NO. 2:20-cv-00163-JDW
                      Plaintiffs,
                                                                                         Civil Action
                      v.

    JAMES EVERETT SHELTON, et al.,

                      Defendants.



    PLAINTIFFS’ MOTION FOR EXTENSION OF TIME PURSUANT TO F.R.C.P. 6(b)1

1. Plaintiffs hereby request an extension of time to file their response to the Order to show cause

       docketed at 7 on 2/14/2020.

2. This order gave counsel for Plaintiff’s counsel seven (7) days from entry of the Order to

       respond to the order from January 27, 2020 regarding the filing of Corporate Disclosure

       Statements.

3. Plaintiff’s Counsel intends to file a motion to amend to remove some parties and to update the

       claims, and will be filing that motion, with proposed amended complaint, along with the proper

       disclosures.

4. As such, we ask for an additional seven (7) days from February 21, 2020 until February 28,

       2020 to submit the pleadings.

5. We appreciate the court’s understanding in this matter.


As such, Plaintiffs request that an extension of time be granted for the response to February 28,

2020.



1
    This is being filed the next business day after the due date because of filing issues on Friday, February 21, 2020.
Case 2:20-cv-00163-JDW Document 11 Filed 02/24/20 Page 2 of 3




                                 ___/s/ Joshua Thomas________
                                 Joshua L. Thomas and Associates
                                 Joshua Thomas Esq.
                                 Supreme Court ID No. 003992012
                                 225 Wilmington-West Chester Pike
                                 Suite 200
                                 Chadds Ford, PA 19317
                                 Phone: (215) 806-1733
                                 Email: JoshuaLThomas@gmail.com
         Case 2:20-cv-00163-JDW Document 11 Filed 02/24/20 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 JACOVETTI LAW P.C., et al.
                                                    CIVIL ACTION NO. 2:20-cv-00163-JDW
                Plaintiffs,
                                                                         Civil Action
                v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.




                                             ORDER

       It is hereby ordered by the court, that Plaintiff’s counsel shall have until February 28,
2020 to submit a response to the Order to Show Cause.




                                                              ____________________

                                                                                     J.
